UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2094


MICHAEL CORNELIUS,

                Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cv-01018-CMC)


Submitted:   May 31, 2016                 Decided:   June 16, 2016


Before SHEDD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Cornelius, Appellant Pro Se.      Terri Hearn Bailey,
Assistant United States Attorney, Christopher Gibbs, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Cornelius appeals from the district court’s entry

of judgment for Defendant following a bench trial in his civil

action under the Whistleblower Protection Act and Title VII of

the Civil Rights Act of 1964.                We affirm.

      On appeal, Cornelius claims that the district court erred

in a host of ways at trial.                    An appellant has the burden of

including in the record on appeal a transcript of all parts of

the     proceedings       material      to    the     issues    raised       on     appeal.

Fed. R. App. P. 10(b); 4th Cir. R. 10(c)(1).                         Cornelius has not

provided        transcripts       of    relevant       portions        of     the     trial

supporting       his    arguments      of    error   at    trial.      Cornelius       also

fails to establish a basis to have the transcripts prepared at

government expense.              28 U.S.C. § 753 (2012).                  By failing to

produce relevant transcripts or qualify for the production of

the   transcripts        at    government         expense,    Cornelius      has     waived

review of these issues.                Powell v. Estelle, 959 F.2d 22, 26

(5th Cir. 1992) (per curiam), abrog’n on other grounds recog’d

by Diaz v. Collins, 114 F.3d 69, 72 (5th Cir. 1997); Keller v.

Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).

      Cornelius’        remaining      arguments      of     error   by     the   district

court     are    made     in     largely     conclusory        fashion,      without    an

explanation as to how or why any such errors warrant reversal of

the   district         court’s    judgment.          Accordingly,      we    deem    these

                                              2
issues abandoned.       See 4th Cir. R. 34(b) (directing appealing

parties to present specific arguments in an informal brief and

stating that this court’s review on appeal is limited to the

issues raised in the informal brief); Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009) (limiting

appellate review to arguments raised in the brief in accordance

with predecessor to Fed. R. App. P. 28(a)(8)(A)); Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004) (noting

that appellate assertions not supported by argument are deemed

abandoned).

      Cornelius fails to establish any basis for overturning the

district court’s judgment.         Accordingly, we affirm the judgment.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3